Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered. Claims 7, 10, and 11 have been amended. No claims have been added or deleted. Claims 7-11 are subject to examination.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Han hereafter) (US 20120300741 A1) in view of YEO et al. (YEO hereafter) (US 20180359745 A1).

Regarding claim 7, Han teaches, A terminal comprising (Han; the UE, Par. 0008): 
a receiver that receives one or more pieces of downlink control  for scheduling of one or more physical downlink shared channels (PDSCHs) (Han; the processor configured to receive a PDCCH, to receive a PDSCH indicated by the PDCCH, and to transmit the ACK/NACK for the PDSCH through a PUCCH, Par. 0008); and 
a processor that, when a hybrid automatic repeat request-acknowledgement (HARQ-ACK) information for the PDSCHs is transmitted in a slot (FIGS. 13 to 16 illustrate slot level structures of PUCCH formats, Par. 0109), determines based on a number of cells used for transmission of the PDSCHs whether or not to use a control channel element (CCE) index for determination of a physical uplink control channel (PUCCH) resource carrying the HARQ-ACK information (Han; The ACK/NACK may be transmitted using a first PUCCH format if the number of aggregated carriers is 1 and transmitted using a second PUCCH format if the number of aggregated carriers is 2 or greater, Par. 0010; Referring to FIG. 46, the UE detects one PDCCH through the DL PCC and recognizes non-cross-carrier scheduling … the UE can feed back ACK/NACK using PUCCH format 1/1a/1b and a resource linked to the lowest CCE index from among CCE indexes used for PDCCH transmission, Par. 0284; Referring to FIG. 47, the BS transmits PDCCH0 and PDCCH1 through a DL PCC. PDCCH0 is assigned for PDSCH0 transmitted through the DL PCC. PDCCH1 is assigned for PDSCH0 transmitted through a DL SCC and performs cross-carrier scheduling using a CIF … the UE can feed back ACK/NACK using a resource provided through the PUCCH format and explicit signaling, Par. 0285), 
wherein the processor determines not to use the CCE index for the determination of the PUCCH resource when the number of cells used for transmission of the PDSCHs is more than a value (Han; The ACK/NACK may be transmitted using a first PUCCH format if the number of aggregated carriers is 1 and transmitted using a second PUCCH format if the number of aggregated carriers is 2 or greater, Par. 0010; A resource for the first PUCCH format may be linked with an index of a control channel element (CCE) that constitutes the PDCCH, and a resource for the second PUCCH format may be indicated by the PDCCH, Par. 0012).  
Although Han teaches PDCCH carries scheduling for PDSCH, but fails to explicitly teach that scheduling is carried on DCI of PDCCH. However, in the same field of endeavor, YEO teaches, 
 downlink control information for scheduling (YEO; In the LTE system, scheduling information for downlink data or uplink data is sent by the base station to the UE in the form of Downlink Control Information (DCI); Par. 0012; DCI is channel coded, modulated, and sent through Physical Downlink Control Channel (PDCCH; Par. 0020). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Han to include the use of DCI as taught by YEO in order to schedule PDSCH (YEO; Par. 0012).

Regarding claim 8, Han-YEO teaches, The terminal according to claim 7, wherein the CCE index is an index of CCE in the last physical downlink control channel (PDCCH) of one or more PDCCHs carrying the pieces of downlink control information (Han; ACK/NACK information for 4 PDSCHs transmitted through 4 DL CCs is delivered through PUCCH resource 34 corresponding to the lowest CCE index 4 of a PDCCH having the largest DACI value 3 from among the detected PDCCHs, Par. 0309 [Note that there is no cross-carrier scheduling and DACI value 3 is for last PDCCH]).  

Regarding claim 9, Han-YEO teaches, The terminal according to claim 8, wherein the CCE index is an index of CCE in a PDCCH corresponding to the largest cell index among the PDCCHs (Han; ACK/NACK information for 4 PDSCHs transmitted through 4 DL CCs is delivered through PUCCH resource 34 corresponding to the lowest CCE index 4 of a PDCCH having the largest DACI value 3 from among the detected PDCCHs, Par. 0309 [Note that there is no cross-carrier scheduling and DACI value 3 is for CC#3]).  

Regarding claim 10, Han teaches, A radio communication method for terminal comprising: 
receiving one or more pieces of downlink control  for scheduling of one or more physical downlink shared channels (PDSCHs) (Han; the processor configured to receive a PDCCH, to receive a PDSCH indicated by the PDCCH, and to transmit the ACK/NACK for the PDSCH through a PUCCH, Par. 0008);  
when a hybrid automatic repeat request-acknowledgement (HARQ-ACK) information for the PDSCH is transmitted in a slot (FIGS. 13 to 16 illustrate slot level structures of PUCCH formats, Par. 0109), determining based on a number of cells used for transmission of the PDSCHs whether or not to use a control channel element (CCE) index for determination of a physical uplink control channel (PUCCH) resource carrying the HARQ-ACK information (Han; The ACK/NACK may be transmitted using a first PUCCH format if the number of aggregated carriers is 1 and transmitted using a second PUCCH format if the number of aggregated carriers is 2 or greater, Par. 0010; Referring to FIG. 46, the UE detects one PDCCH through the DL PCC and recognizes non-cross-carrier scheduling … the UE can feed back ACK/NACK using PUCCH format 1/1a/1b and a resource linked to the lowest CCE index from among CCE indexes used for PDCCH transmission, Par. 0284; Referring to FIG. 47, the BS transmits PDCCH0 and PDCCH1 through a DL PCC. PDCCH0 is assigned for PDSCH0 transmitted through the DL PCC. PDCCH1 is assigned for PDSCH0 transmitted through a DL SCC and performs cross-carrier scheduling using a CIF … the UE can feed back ACK/NACK using a resource provided through the PUCCH format and explicit signaling, Par. 0285), and
determining not to use the CCE index for the determination of the PUCCH resource when the number of cells used for transmission of the PDSCHs is more than a value (Han; The ACK/NACK may be transmitted using a first PUCCH format if the number of aggregated carriers is 1 and transmitted using a second PUCCH format if the number of aggregated carriers is 2 or greater, Par. 0010; A resource for the first PUCCH format may be linked with an index of a control channel element (CCE) that constitutes the PDCCH, and a resource for the second PUCCH format may be indicated by the PDCCH, Par. 0012).  
Although Han teaches PDCCH carries scheduling for PDSCH, but fails to explicitly teach that scheduling is carried on DCI of PDCCH. However, in the same field of endeavor, YEO teaches, 
 downlink control information for scheduling (YEO; In the LTE system, scheduling information for downlink data or uplink data is sent by the base station to the UE in the form of Downlink Control Information (DCI); Par. 0012; DCI is channel coded, modulated, and sent through Physical Downlink Control Channel (PDCCH; Par. 0020). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Han to include the use of DCI as taught by YEO in order to schedule PDSCH (YEO; Par. 0012).

Regarding claim 11, Han teaches, A base station comprising (Han; the BS, Par. 0284): 
a transmitter that transmits one or more pieces of downlink control  for scheduling of one or more physical downlink shared channels (PDSCHs) (Han; the processor configured to receive a PDCCH, to receive a PDSCH indicated by the PDCCH, and to transmit the ACK/NACK for the PDSCH through a PUCCH, Par. 0008); and 
a processor that, when a hybrid automatic repeat request-acknowledgement (HARQ-ACK) information for the PDSCH is transmitted in a slot (FIGS. 13 to 16 illustrate slot level structures of PUCCH formats, Par. 0109), controls reception of a physical uplink control channel (PUCCH) using a PUCCH resource carrying the HARQ-ACK information, it being determined based on a number of cells used for transmission of the PDSCHs whether or not a control channel element (CCE) index is used for determination of the PUCCH resource (Han; The ACK/NACK may be transmitted using a first PUCCH format if the number of aggregated carriers is 1 and transmitted using a second PUCCH format if the number of aggregated carriers is 2 or greater, Par. 0010; Referring to FIG. 46, the UE detects one PDCCH through the DL PCC and recognizes non-cross-carrier scheduling … the UE can feed back ACK/NACK using PUCCH format 1/1a/1b and a resource linked to the lowest CCE index from among CCE indexes used for PDCCH transmission, Par. 0284; Referring to FIG. 47, the BS transmits PDCCH0 and PDCCH1 through a DL PCC. PDCCH0 is assigned for PDSCH0 transmitted through the DL PCC. PDCCH1 is assigned for PDSCH0 transmitted through a DL SCC and performs cross-carrier scheduling using a CIF … the UE can feed back ACK/NACK using a resource provided through the PUCCH format and explicit signaling, Par. 0285), 
wherein the CCE index is not used for the determination of the PUCCH resource when the number of cells used for transmission of the PDSCHs is more than a value (Han; The ACK/NACK may be transmitted using a first PUCCH format if the number of aggregated carriers is 1 and transmitted using a second PUCCH format if the number of aggregated carriers is 2 or greater, Par. 0010; A resource for the first PUCCH format may be linked with an index of a control channel element (CCE) that constitutes the PDCCH, and a resource for the second PUCCH format may be indicated by the PDCCH, Par. 0012).  
Although Han teaches PDCCH carries scheduling for PDSCH, but fails to explicitly teach that scheduling is carried on DCI of PDCCH. However, in the same field of endeavor, YEO teaches, 
 downlink control information for scheduling (YEO; In the LTE system, scheduling information for downlink data or uplink data is sent by the base station to the UE in the form of Downlink Control Information (DCI); Par. 0012; DCI is channel coded, modulated, and sent through Physical Downlink Control Channel (PDCCH; Par. 0020). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Han to include the use of DCI as taught by YEO in order to schedule PDSCH (YEO; Par. 0012).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416